J-S61006-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

JOHN JAY SHEPPARD

                         Appellant                  No. 1867 WDA 2015


              Appeal from the Order Entered October 20, 2015
             In the Court of Common Pleas of Allegheny County
            Criminal Division at No(s): CP-02-CR-0004496-1991


BEFORE: PANELLA, J., LAZARUS, J., and MUSMANNO, J.

JUDGMENT ORDER BY PANELLA, J.                      FILED AUGUST 22, 2016

      Appellant, John Jay Sheppard, appeals, pro se, from the order denying

his request for discovery materials, court records, and transcripts relevant to

his 1991 murder conviction. Sheppard contends that the trial court violated

his Constitutional rights when it denied his request. We affirm.

      The Supreme Court of Pennsylvania denied review of Sheppard’s

sentence of life imprisonment on March 15, 1995. Sheppard did not file an

appeal to the Supreme Court of the United States.

      Sheppard has since filed three separate petitions pursuant to the Post

Conviction Relief Act (“PCRA”). The Supreme Court of Pennsylvania denied

review of the dismissal of Sheppard’s most recent PCRA petition on January

27, 2014.
J-S61006-16


     On October 16, 2015, Sheppard filed the instant motion requesting

discovery material, court records, and transcripts. The motion did not set

forth any theory supporting a collateral attack on his judgment of sentence,

and did not assert any exception to the PCRA’s time-bar. Instead, the three-

paragraph motion merely requests these materials “for appellate review.”

     As the Commonwealth and trial court succinctly note, Sheppard’s right

to the requested materials is dependent on the existence of a relevant

underlying court proceeding. See Commonwealth v. Martin, 705 A.2d
1337 (Pa. Super. 1998). As the record does not indicate the existence of any

such proceeding, we conclude that the trial court did not err in denying

Sheppard’s motion. We therefore affirm.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/22/2016




                                   -2-